EXHIBIT 10.58
Alion Science and Technology Corporation
Long-Term Incentive Plan
Award Agreement
     This Award Agreement (the “Agreement”) is made as of                     
and sets forth certain specific information and agreements regarding the Award
Opportunities granted by Alion Science and Technology Corporation (the “Company)
to you, the Participant, pursuant to the terms and conditions of the Alion
Science and Technology Corporation Long-Term Incentive Plan (the “Plan”).
     In order to be eligible for an Award Opportunity under the Plan, you must
sign and return this Agreement to: Ms. Katherine C. Madaleno, Senior Vice
President, Director, Human Resources, Alion Science and Technology Corporation,
1750 Tysons Boulevard, Suite 1300, McLean, VA 22102-4220.
Section 1 — Award Opportunity

     
Participant
     
Date of Grant
  November 1, 2008  
Target Award Amount
     
Performance Cycle 1
  November 1, 2008 through October 31, 2009  
Performance Cycle 2
  November 1, 2009 through October 31, 2010  
Performance Cycle 3
  November 1, 2010 through October 31, 2011  
Minimum Award Amount
  50% of Target Award Amount  
Maximum Award Amount
  150% of Target Award Amount  
Vesting Date of Award
  November 15, 2011  
Form of Award Payment
  Lump sum cash payment, with mandatory taxes withheld  
Time of Award Payment
  Within 60 days after the Vesting Date of Award

Seventy-five percent (75%) of the Target Award Amount relates to the Sector /
Group / Department Performance Goals listed below and twenty-five percent (25%)
of the Target Award Amount relates to the Corporate Performance Goals listed
below. Furthermore, one third of each portion of the Target Award Amount
attributable to Sector and Corporate Performance Goals applies to each of the
three Performance Cycles during the term of this Agreement. See Sections 2 and 3
for the specifics regarding these terms. (if and as applicable)
Section 2 — Performance Goals

                  Target Award Performance Goal Categories   Performance Goals  
Amount Fraction
A. Performance Cycle 1 Corporate Goals:
       
 
       
B. Performance Cycle 1 Sector / Group / Department Goals: (if and as applicable)
       

Page 1 of 5



--------------------------------------------------------------------------------



 



                  Target Award Performance Goal Categories   Performance Goals  
Amount Fraction
C. Performance Cycle 2 Corporate Goals:
       
 
       
D. Performance Cycle 2 Sector / Group / Department Goals: (if and as applicable)
       
 
       
E. Performance Cycle 3 Corporate Goals:
       
 
       
F. Performance Cycle 3 Sector / Group / Department Goals: (if and as applicable)
       

     On or before November 30 of each year during the term of this Agreement,
the Company shall deliver to the Participant a memorandum setting forth all of
the Performance Goals for the relevant Performance Cycle, including specifics
regarding the dollar targets for those goals, as applicable. Once a memorandum
for a particular Performance Cycle has been delivered, the relevant Performance
Goals may not be adjusted to the detriment of the Participant.
Section 3 — Determination of Earned Award
     At the end of each Performance Cycle, the Committee will determine whether
the performance goals for each Performance Goal Category for that cycle have
been achieved, and will determine, in its sole discretion, the award amount that
you will receive for each Performance Goal Category as follows:
     (a) If the Committee determines that all of the performance goals for a
Performance Goal Category have been achieved, you will receive an award amount
for that Performance Goal Category that will be no less than the Target Award
Amount Fraction for that Performance Goal Category, but no more than 150% of the
Target Award Amount Fraction for that Performance Goal Category.
     (b) If the Committee determines that all of the performance goals for a
Performance Goal Category have not been achieved, you will receive an award
amount for that Performance Goal Category that will be no less than 50% of the
Target Award Amount Fraction for that Performance Goal Category, but no more
than 150% of the Target Award Amount Fraction for that Performance Goal Category
     The aforementioned award amounts determined by the Committee are
collectively referred to herein as the “Earned Award.”

Page 2 of 5



--------------------------------------------------------------------------------



 



Section 4 — Vesting and Payment of Award
     Earned Awards vest in full on the Vesting Date of Award, provided you are
then in employment. Earned Awards that have vested in accordance with the terms
of this Agreement shall be payable as a lump sum cash payment to you within
60 days after the Vesting Date of Award.
Section 5 — Death or Disability During Employment
     If you die or become Disabled during a Performance Cycle, you (or your
designated beneficiary, as the case may be) shall become immediately vested in
100% of the sum of (a) your award amounts for each Performance Cycle that has
been completed as of the date that you die or become Disabled, as determined by
the Committee pursuant to Section 3 above, plus (b) one-third of the Target
Award Amount for each Performance Cycle that has not been completed as of the
date that you die or become Disabled. Payment of the appropriate amount shall be
made as a lump sum cash payment to you (or to your designated beneficiary, as
the case may be) within 60 days after the occurrence of your death or
Disability.
Section 6 — Involuntary Termination Without Cause
     If your employment is involuntarily terminated by the Company without Cause
during a Performance Cycle, you shall become immediately vested in 100% of the
sum of (a) your award amounts for each Performance Cycle that has been completed
as of the date that you involuntarily terminate without Cause, as determined by
the Committee pursuant to Section 3 above, plus (b) one-third of the Target
Award Amount for each Performance Cycle that has not been completed as of the
date that you involuntarily terminate without Cause. Payment of the appropriate
amount shall be made as a lump sum cash payment within 60 days after your
Termination of Employment.
Section 7 — Involuntary Termination for Cause or Voluntary Termination
     If your employment is terminated by the Company with Cause, or you
voluntarily terminate employment, before the Vesting Date of Award, no award
shall be paid under this Agreement.
Section 8 — Change in Control
     In the event of a Change in Control during a Performance Cycle, you shall
become immediately vested in 100% of the sum of (a) your award amounts for each
Performance Cycle that has been completed as of the date of the Change of
Control, as determined by the Committee pursuant to Section 3 above, plus
(b) one-third of the Target Award Amount for each Performance Cycle that has not
been completed as of the date of the Change of Control. Payment of the
appropriate amount shall be made in a lump sum cash payment within 60 days after
the effective date of the Change in Control.
Section 9 — Other Provisions

Page 3 of 5



--------------------------------------------------------------------------------



 



     All of the terms of the Plan are incorporated herein by reference.
Capitalized terms that are not otherwise defined in this Agreement have the
meanings ascribed to them in the Plan. You may not assign or alienate your
interest in the Plan or this Agreement. No assets will be set aside to satisfy
an award until actual payment is made. The Company will withhold all income,
payroll and other taxes and other assessments as it deems appropriate under law.
This Agreement and the Plan embody the entire understanding of the parties with
respect to the subject of this Agreement, and no person at the Company has made
any verbal or written assurances or representations regarding the subject of
this Agreement other than as contained herein or in the Plan.
Section 10 — Forfeiture of other Awards
     You hereby waive, disclaim and forfeit all of your right in and to any
award previously issued to you under any of the Company’s existing executive
incentive compensation plans, vesting on or prior to the Vesting Date of Award
and remaining unpaid as of such date, including but not limited to awards issued
under the Company’s phantom stock plans.
     BY EXECUTING THIS AGREEMENT, YOU ACCEPT PARTICIPATION IN THE PLAN,
ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS AGREEMENT
AND THE PLAN, AND AGREE THAT THIS AGREEMENT SHALL GOVERN THE TERMS AND
CONDITIONS OF THIS AWARD, SUBJECT TO THE PROVISIONS OF THE PLAN. IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE PLAN, THE PLAN SHALL
CONTROL.
[Signatures follow on the next page.]

Page 4 of 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and you, the Participant, have duly
executed this Agreement as of the Date of Grant set forth above.

              COMPANY:   PARTICIPANT:
 
            Alion Science and Technology Corporation
A Delaware corporation        
 
           
By:
           
 
       
Name:
           
 
           
Title:
      Name:    
 
           

Page 5 of 5